Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney W. William Park on 5/4/2022.

The application has been amended as follows: 

	Claim 1, line 9: - - for - - has been added between “sensing” and “, by the first terminal”.  
	Claim 1, line 21: - - of - - has been added between “a center frequency” and “the data channel”.  

	Claim 7, line 14: - - for - - has been added between “sense” and “, by the first terminal”.  
	Claim 7, line 26: - - of - - has been added between “a center frequency” and “the data channel”.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The primary reason for allowance of the claims is: “configuring a position of a first sub-slot in a frame of an information tone channel, wherein the position of the first sub-slot is configured based on a mobile communication number of the first terminal and information on a time that an information tone signal is transmitted and received in the information tone channel; sensing for, by the first terminal in a sleep state, a first information tone signal transmitted from a second terminal in the first sub-slot”, “a preconfigured data channel, wherein the information tone channel is a tone channel in which a preconfigured information is mapped to each of sub-slots constituting the frame and a center frequency of the information tone channel is configured to be different from a center frequency the data channel”.  

The closest prior art to Xue et al. (Pub. No.: US 20200260418 A1) teaches configuring (determining, by the terminal, first configuration information, where the first configuration information is configured by the base station, Para. 20) a position of a first sub-slot in a frame of an information tone channel (a slot may include seven mini-slots that are respectively marked as 0 to 6, Para. 106, FIG. 3).  
Xue teaches sensing for, by the first terminal in a sleep state (The PDCCH monitoring occasion includes a plurality of consecutive or inconsecutive time domain resource units, Para. 106, FIG. 3), a first information tone signal transmitted from a second terminal in the first sub-slot (the UE monitors a PDCCH only on the configured PDCCH monitoring occasion.  The UE is configured to monitor mini-slot 0.  Para. 106, FIG. 3), a preconfigured data channel (a terminal may perform data transmission by using a wireless interface, including uplink transmission and downlink transmission, Para. 95, FIG. 1).  
Xue fails to teach “the position of the first sub-slot is configured based on a mobile communication number of the first terminal and information on a time that an information tone signal is transmitted and received in the information tone channel”, “the information tone channel is a tone channel in which a preconfigured information is mapped to each of sub-slots constituting the frame and a center frequency of the information tone channel is configured to be different from a center frequency the data channel”, among other limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 6-7 and 12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
5-4-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477